Citation Nr: 1717602	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  16-41 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a gastrointestinal disability, variously claimed as gastroesophageal reflux disease (GERD), heartburn, hiatal hernia, Barrett's esophagus, and gastritis.

2.  Entitlement to service connection for hypertension including as due to service-connected diabetes mellitus, type II.

3.  Entitlement to an initial compensable rating for erectile dysfunction.

4.  Entitlement to an initial compensable rating for sinusitis rhinitis.

5.  Entitlement to an initial compensable rating for right corneal opacity/nebula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from January 1955 to January 1975.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for GERD, hiatal hernia, and gastritis with heartburn associated with GERD, and chronic diarrhea, hypertension, left and right lower extremity peripheral neuropathy and erectile dysfunction including as due to service-connected diabetes mellitus, type II.  The decision granted service connection and initial noncompensable disability ratings for sinusitis rhinitis and right corneal opacity/nebula. 

The Veteran filed timely notices of disagreement (NODs) as to the denial of his claims for service connection for a gastrointestinal disability, hypertension, erectile dysfunction, and bilateral lower extremity peripheral neuropathy, and for compensable ratings for sinusitis rhinitis and right corneal opacity/nebula (7/17/13 Notice of Disagreement; 7/17/13 VBMS Correspondence Annotated, pp. 4-5).

An August 2016 rating decision granted service connection for erectile dysfunction that was assigned an initial compensable rating, and left and right lower extremity peripheral neuropathy, that represents a full grant of the benefits sought as to the Veteran's service connection claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Gastrointestinal Disability

The Veteran contends he has a gastrointestinal disability, including gastritis, hiatal hernia, GERD, esophagitis, and Barrett's esophagus, that had its onset in active service, including as due to service-connected duodenal ulcer disease (9/17/12 VBMS Correspondence).  Service connection for duodenal ulcer disease was granted in a June 1975 rating decision, and is currently evaluated as 10 percent disabling.

Service treatment records include results of an upper gastrointestinal (UGI) series in November 1962 that showed a probable active duodenal ulcer; an active duodenal ulcer was reported on a February 1964 UGI for which the Veteran was hospitalized (6/27/15 VBMS STRs, pp. 53-54, 60, 72, 76).  

A September 15, 1965 clinical record reflects probable gastritis, that an examiner doubted was an ulcer flare-up (6/27/15 VBMS STRS, p. 102).  On September 28, 1965, 5 to 10 episodes of heartburn were noted for which Gelusil was prescribed.  Id. at 69.

A December 1966 UGI showed a normal esophagus and stomach, with a duodenal bulb with scarring and fibrosis, no ulcer crater was present (6/27/15 VBMS STRS, page 78).  In April 1973, a history of duodenal ulcer, treated and healed, was noted and that the Veteran remained completely asymptomatic.  Id. at 65-66.  An October 1974 consult reflects a 13-year history of peptic symptoms with no episodes since and an impression of duodenal ulcer (remote) with no symptoms in 8 years.  Id. at 10.

The post service medical evidence includes private treatment records from M.B.R., M.D., dated from 2005 to 2012, that show Barrett's esophagitis and esophagitis in May and September 2009, respectively (9/17/12 VBMS Medical Treatment Record Non Government Facility, page 9).  The clinical impression of an April 2011 UGI endoscopy was normal esophagus and hiatal hernia.  Id. at 17.

In April 2013, a VA examiner diagnosed the Veteran with a hiatal hernia that did not have its onset in active service and was not due to his duodenal ulcer disease in service (7/29/16 VBMS C&P Exam, pp. 38-85).  The examiner found that the Veteran's duodenal ulcer in 1964 was resolved with no objective evidence of Barrett's esophagus, GERD, or gastritis.  The examiner stated that there was no epidemiological evidence of a causal connection between duodenal ulcer disease and hiatal hernia.  The examiner did not address whether the Veteran's hiatal hernia was aggravated by service-connected duodenal ulcer disease.  38 C.F.R. § 3.310 (2016).

In July 2013, G.G.U., ARNP, opined that the Veteran's current GERD with heartburn condition was at least as likely as not a continuation of, or related to, his military service heartburn condition (7/17/13 VBMS Correspondence, pp. 9-10).  She included medical literature to support her findings.

According to an April 2017 medical report by M.B., P.A., on April 19, 2017, Ms. G.U. diagnosed the Veteran with heartburn and reflux for which Nexium and Zantac were prescribed (4/27/17 VBMS Correspondence, p. 10).  Efforts should be made to obtain records of Ms. G.U.'s April 19, 2017 medical record or report.

M.B. opined that the Veteran's GERD was a continuation of his heartburn symptoms in service that caused currently diagnosed esophagitis, Barrett's esophagitis, and hiatal hernia (4/27/17 Correspondence, pp. 10-21).  He pointed to medical literature that showed a nexus between gastric hypersecretionary diseases and duodenal ulcer disease, and stated that GERD was caused by gastric hypersecretions, and esophagitis, hiatal hernia, and Barrett's esophagitis, were caused by GERD.

While acknowledging the favorable opinions noted above, it still remains unclear whether an award of service connection would be appropriate here, in light of the prohibition on pyramiding.  38 C.F.R. § 4.14.  Indeed, it must be clarified whether the diagnosed GERD and hiatal hernia truly represent disability and symptoms distinct from the service-connected duodenal ulcer.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Thus, a new VA examination by a physician is warranted to determine whether the Veteran has a gastrointestinal disability, other than duodenal ulcer disease, related to active service including service-connected disability.

Hypertension

The Veteran was diagnosed with diabetes mellitus in 2005 (9/17/12 VBMS Medical Treatment Record Non Government Facility, p. 35).  An April 2008 rating decision granted service connection for diabetes mellitus, type II, currently evaluated as 20 percent disabling.

In May 2008, Dr. M.B.R. stated that the Veteran took Avapro to control his diabetes mellitus, type II, since 2005 (5/27/08 VBMS Medical Treatment Record Non Government Facility).

An impression of essential (benign) hypertension was noted by Dr. M.B.R. in May 2012, and hypertension was reported  in September 2012 (9/17/12 VBMS Medical Treatment Record Non Government Facility, p. 1; 11/15/12 VBMS Medical Treatment Record Non Government Facility).

The VA examiner found no evidence to confirm a diagnosis of hypertension (7/29/16 VBMS C&P Exam, pp. 1-6). 

In July 2013, the Veteran reported that he took Avapro for his high blood pressure (717/13 VBMS Correspondence).  Ms. G.U. opined that his hypertension was aggravated by service-connected diabetes mellitus (7/17/13 VBMS Correspondence, p. 10).  

M.B. noted that diabetes mellitus was diagnosed in 2005 and hypertension was diagnosed in May 2012, for which the Veteran took prescribed medication, Avapro.  (4/27/17 VBMS Correspondence, pp. 4 and 16).  He stated that Avapro was an antihypertensive drug that treated high blood pressure and can also treat diabetic nephropathy.  Id. at 4.  M.B. concluded that the etiology of the Veteran's hypertension was multifactorial, and included diabetes mellitus, age, obesity, and hyperlipidemia.  Id. at 4.

Here a new examination is warranted to determine if the Veteran currently has hypertension.

Other

The June 2013 rating decision granted service connection and initial noncompensable disability ratings for sinusitis rhinitis and right corneal opacity/nebula.  The Veteran objected to the assigned disability ratings and requested compensable ratings (7/17/13 VBMS Correspondence Annotated, pp. 4-5).  The Board construes his statement as a timely notice of disagreement (NOD) with the June 2013 rating decision.  The August 2016 rating decision granted service connection for erectile dysfunction that was assigned an initial noncompensable disability rating from September 17, 2012.  The Veteran submitted a NOD as to the assigned disability evaluation in October 2016 (10/1/16 VBMS Notice of Disagreement).  The Board is required to remand these issues so that a SOC can be provided.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case regarding the matters of entitlement to initial compensable ratings for erectile dysfunction, sinusitis rhinitis, and right corneal opacity/nebula.  Do not certify or return these issues to the Board, unless the Veteran submits a timely substantive appeal.

2. Request that the Veteran complete authorizations for VA to obtain all medical records regarding his treatment by G.U., ARNP, to particularly include an April 19, 2017 medical record or report.

a. If the appellant fails to provide necessary authorizations, inform him that he can submit the evidence himself.

b. If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claims.

3. After completing the above, schedule the Veteran for VA examination(s) by a physician (preferably a gastroenterologist) to determine whether he has gastritis, heartburn, hiatal hernia, gastritis, Barrett's esophagitis, esophagitis, or GERD, related to a disease or injury in service, or service-connected duodenal ulcer disease, and hypertension including as due to service-connected diabetes mellitus, type II.  An examination conducted by a medical professional other than a physician is not acceptable.  All indicated tests and studies should be performed and all clinical findings reported in detail.

a.  Gastrointestinal Disability

i. The examiner(s) should identify all gastritis, GERD, heartburn, hiatal hernia, esophagitis, and Barrett's esophagitis disabilities or diseases (any disability or disease diagnosed since 2012), and state whether the Veteran has a disease or disability related to gastritis, GERD, heartburn, hiatal hernia, esophagitis, or Barrett's esophagitis.  The examiner should all differentiate symptoms associated with the gastrointestinal disability(ies) from duodenal ulcer disease, to the extent possible. 

ii. The examiner(s) should opine as to whether any disability identified is at least as likely as not (a 50 percent or higher degree of probability) due to the Veteran's period of active service, (including the notations in the service treatment records on September 15 and 28, 1965, noting gastritis and heartburn, September 16, 1974, noting a 13-year history of peptic symptoms, and on October 29, 1974, noting that duodenal ulcer disease was diagnosed by UGI examination 10 years earlier and the Veteran was asymptomatic since then).  

iii. If not, is it at least as likely as not (50 percent probability or more) that the Veteran's gastrointestinal disability(ies) were caused (in whole or in part) by his service-connected duodenal ulcer disease?

iv.  If not caused by the duodenal ulcer disease disability, is it at least as likely as not (50 percent probability or more) that the Veteran's current gastrointestinal disabilities were aggravated (made worse) by his service-connected duodenal ulcer disease disability? 

v. If there was aggravation, is there medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability that shows a baseline of gastrointestinal disability prior to aggravation?

b. Hypertension

i. The examiner(s) should identify all hypertension disabilities or diseases (any hypertension disability or disease diagnosed since 2012), and state whether the Veteran has a disease or disability related to hypertension.

ii. The examiner(s) should opine as to whether any disability identified is at least as likely as not (a 50 percent or higher degree of probability) due to the Veteran's period of active service.

iii. If not, is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension was caused (in whole or in part) by his service-connected diabetes mellitus, type II, disability?

iv. If not caused by the diabetes mellitus disability, is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension was aggravated (made worse) by his diabetes mellitus, type II, disability? 

v. If there was aggravation, is there medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability that shows a baseline of hypertension prior to aggravation?

c. The examiner(s) should provide reasons for each opinion.

d. If the examiner(s) is(are) unable to provide an opinion without resort to speculation, the examiner should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

e. The absence of evidence of treatment for the claimed disability in the service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

f. The examiner(s) is(are) advised that the Veteran is competent to report in-service symptoms, treatment and history.

4. If any benefit on appeal remains denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




